Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Oury et al. (US 5,203,442) shows a conveyor truss with a lower frame, an intermediate frame, and an upper frame, each of which has a pair of supports and a plurality of braces that are slidingly engaged with each other.  The lower frame is pivotally coupled to a conveyor undercarriage by a first pair of pivot supports.  A first actuator is coupled to the upper and lower frames to alternately extend and retract the strut in order to alternately raise and lower the conveyor truss relative to the conveyor undercarriage.  While the conveyor truss may be broadly viewed as forming a conveyor strut with the above described structure, it would not have been obvious to one of ordinary skill in the art at the time of the invention to use the truss as a conveyor strut for modifying the elevation of a conveyor as required by the preamble of claim 1 which is deemed to breathe life into the claim because it is intended to be used as a truss and not a strut.  Additionally, the upper frame is not pivotally coupled to a conveyor truss by a second pair of pivot supports as required by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.